DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201821932903.3, filed on 11/22/2019.

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 16: including “set a contrast method used according to a condenser position and/or a reflector position and/or a light source used by the microscope.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-2, 16, 17, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Qiongbi et al. (CN102654637 A; machine translation provided herewith) (hereinafter Qiongbi) in view of Nakasho et al. (US 20150185460 A1) (hereinafter Nakasho).
Regarding claim 1, Qiongbi discloses:
A smart photo-microscope system, comprising: [See Qiongbi, ¶ 0007, 0024 discloses a smart digital microscope including a microscope.]
a microscope; and [See Qiongbi, ¶ 0007, 0024, Fig. 1 illustrates a microscope.]
a camera attached to the microscope to photograph a microscope sample, [See Qiongbi, ¶ 0024-0025 discloses a CCD camera device (23) capturing a photo of a sample observed by the microscope.] the camera including a built-in processor and an image sensor, [See Qiongbi, ¶ 0024-0025 discloses an image processing controller (24) electrically connected to CCD camera device (23)] and being connected with the microscope to receive and process information from the microscope, [See Qiongbi, ¶ 0024-0025 discloses that the image processing controller (24) operates and controls the image information on the CCD camera device – additionally being electrically connected to an external display screen.]
Qiongbi does not appear to explicitly disclose:
wherein the camera is configured to set a contrast method used according to a condenser position and/or a reflector position and/or a light source used by the microscope.
However, Nakasho discloses:
wherein the camera is configured to set a contrast method used according to a condenser position and/or a reflector position and/or a light source used by the microscope. [See Nakasho, ¶ 0132-0137, 0171, 0203 discloses capturing images of a biological samply multiple times while controlling an image contrast changing unit – particularly, that a plurality of pieces of images with different image contrasts may be obtained in forming phase distribution images, and used according to parameters including exposure time and illumination intensity; See Nakasho, 0204-0208 discloses a microscope system embodied with a CCD camera and light source.  A wavelength to be detected by a CCD camera is limited by obtaining the plurality of pieces of imaegs with different image contrasts through a wavelength selecting filter; See Nakasho, ¶ 0212 which additionally discloses a microscope in which oblique illumination is used an an image contrast may be changed by changing a direction of illumination.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Qiongbi to add the teachings of Nakasho in order to improve visibility of a phase distribution image as obtained by an interference contrast microscope.

Regarding claim 2, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Qiongbi discloses:
wherein the camera is connected with the microscope to exchange therewith information used to operate the microscope and/or the camera, [See Qiongbi, ¶ 0024-0025 discloses that an image processing controller is electrically connected to the CCD camera device (23), and operates and controls the image information on the CCD camera device, and is electrically connected to an external display screen; See Qiongbi, Fig. 1 illustrates “digital intermediate” (2) connected with the microscope (4).] wherein the camera is mounted outside or inside a housing of the microscope, [See Qiongbi, Fig. 2 illustrates an internal cross-section of the “digital intermediate” (2), which has CCD camera device (23) clearly mounted inside a housing of the microscope.] and wherein the built-in processor is an embedded processor. [See Qiongbi, Fig. 2 illustrates the image processing controller (24) as being an embedded processor such that the processing element is inside the “digital intermediate” (2).]

Regarding claim 16, Qiongbi discloses:
A smart photo-microscope system, comprising: [See Qiongbi, ¶ 0007, 0024 discloses a smart digital microscope including a microscope.]
a microscope; [See Qiongbi, ¶ 0007, 0024, Fig. 1 illustrates a microscope.]
a camera attached to the microscope to photograph a microscope sample and including an image sensor; and [See Qiongbi, ¶ 0024-0025 discloses a CCD camera device (23) capturing a photo of a sample observed by the microscope; See Qiongbi, ¶ 0024-0025 discloses an image processing controller (24) electrically connected to CCD camera device (23)]
a single board computer (SBC) which includes a built-in processor and is connected with the microscope and the camera to receive and process information from the microscope and/or the camera, [See Qiongbi, ¶ 0024-0025 discloses that the image processing controller (24) operates and controls the image information on the CCD camera device – additionally being electrically connected to an external display screen.]
Nakasho discloses:
wherein the SBC is configured to set a contrast method used according to a condenser position and/or a reflector position and/or a light source used by the microscope. [See Nakasho, ¶ 0203 discloses that a plurality of pieces of images with different image contrasts may be obtained in forming phase distribution images; See Nakasho, 0204-0208 discloses a microscope system embodied with a CCD camera and light source.  A wavelength to be detected by a CCD camera is limited by obtaining the plurality of pieces of imaegs with different image contrasts through a wavelength selecting filter; See Nakasho, ¶ 0212 which additionally discloses a microscope in which oblique illumination is used an an image contrast may be changed by changing a direction of illumination.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 17, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  	

Regarding claim 31, Qiongbi in view of Nakasho discloses all the limitations of claim 16.
Qiongbi discloses:
wherein the SBC includes one or more PCBs on which the built-in processor is mounted and which are positioned within a box outside the camera and microscope or are incorporated inside the microscope. [See Qiongbi, ¶ 0022 and Figs. 1, 2, and 4 disclose a “digital intermediate circuit” having a image processing controller (24) embodied as a circuit.]

Regarding claim 32, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Nakasho discloses:
wherein camera is configured to acquire magnification of the microscope, and/or an image with a scale bar, and/or a multi-channel fluorescence image, and/or a single-channel fluorescence image. [See Nakasho, ¶ 0136-0143, 0144 discloses that a phase distribution image may be formed after a plurality of pieces of images with different image contrasts and a fluorescence image are obtained.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 33, Qiongbi in view of Nakasho discloses all the limitations of claim 16.
Nakasho discloses:
wherein camera is configured to acquire, through the SBC, magnification of the microscope, and/or an image with a scale bar, and/or a multi-channel fluorescence image, and/or a single-channel fluorescence image. [See Nakasho, ¶ 0136-0143, 0144 discloses that a phase distribution image may be formed after a plurality of pieces of images with different image contrasts and a fluorescence image are obtained.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 5, 7-8, 10, 13, 20, 22-23, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Qiongbi in view of Nakasho in view of Kang (CN107229115 A; machine translation provided herewith).
Regarding claim 5, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Qiongbi discloses:
further comprising a monitor in connection with the camera, [See Qiongbi, ¶ 0024-0026 discloses an external display (3) which controls image information captured by CCD camera device (23).] wherein the monitor includes an On-Screen-Display (OSD) system, the monitor being connected with the camera to display an interaction between the camera and the microscope [See Qiongbi, ¶ 0024 discloses that the image processing controller is electrically connected to the CCD camera device, and is connected electrically to an external display screen (3).  As disclosed above, the image processing controller controls the image information on the CCD camera device (23) being signaled to the display screen.] 
Qiongbi in view of Nakasho does not appear to explicitly disclose:
and/or to display a Graphic User Interface (GUI) for controlling the camera and/or microscope, wherein the OSD system is configured to set and acquire image-related parameters and/or rename image files.
However, Kang discloses:
and/or display a Graphic User Interface (GUI) for controlling the camera and/or the microscope, wherein the OSD system is configured to set and acquire image-related parameters [See Kang, ¶ 0017 discloses that a control system is connected with the camera system to set the camera exposure time, white balance, image resolution, and perform operations such as taking pictures and videos; the control system is connected with the Internet of Things module to send the working status of the microscope and the image under the microscope to the external network, and obtain the external Commands from the network control the work of the microscope.] and/or to rename image files.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Qiongbi in view of Nakasho to add the teachings of Kang in order to send the working status of a microscope and image under the microscope to an external network, enabling remote monitoring of a microscope.

Regarding claim 7, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Kang discloses:
wherein the camera is connected with the microscope through a USB bus so as to exchange the information with the microscope and/or to supply power to the camera from the microscope. [See Kang, ¶ 0017 discloses that the control system has a variety of peripheral interfaces such as USB which can be connected to various sensors in the microscope to monitor various working conditions of the microscope.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 8, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Kang discloses:
wherein the information includes commands for controlling light sources and/or commands for controlling an electric stage sent from the camera to the microscope and/or objective encoding information and/or reflector encoding information sent from the microscope to the camera. [See Kang, ¶ 0014 discloses that the control system memorizes the user’s parameter settings under each objective lens, including: light source settings (such as brightness, color temperature, etc.), camera system settings (such as exposure time, white balance parameters, etc.).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 10, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Kang discloses:
wherein raw image data acquired by the image sensor are processed by the built-in processor to enhance image quality, and [See Kang, ¶ 0035 discloses that the processor on the control system can process an image under the microscope captured by the camera system (11) to realize image editing, processing, display, and other functions; See Kang, ¶ 0017 discloses that the control system is connected with the camera system to set the camera exposure time, white balance, image resolution, (image quality) etc.]
wherein the camera is configured to detect a contrast method used according to a condenser position and/or a reflector position and/or a light source used by the microscope. [See Kang, ¶ 0017-0019 discloses that the control system detects working parameters of the light source.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 13, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Kang discloses:
wherein the smart photo-microscope system is further connectable with a mouse and/or a keyboard and/or a storage device, and wherein the smart photo-microscope system is connected with the mouse and/or the keyboard and/or the storage device via a USB hub. [See Kang, ¶ 0017 discloses that the control system has a variety of peripheral interfaces including USB, and that the control system also connects keys (keyboards) and displays to manage user operations and microscope image display.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 5.

Regarding claim 20, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Regarding claim 22, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise. Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Regarding claim 23, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Regarding claim 25, this claim recites analogous limitations to claim 10, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Regarding claim 28, this claim recites analogous limitations to claim 13, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Regarding claim 29, this claim recites analogous limitations to claim 13, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 5 for corresponding motivation statement.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qiongbi in view of Nakasho in view of Monk (US 20180081157 A1) (hereinafter Monk).
Regarding claim 15, Qiongbi in view of Nakasho discloses all the limitations of claim 1.
Qiongbi in view of Nakasho does not appear to explicitly disclose:
wherein the camera is configured to send an autofocus command to the microscope before an image is taken to generate a sharp camera image, and to go back to the original focusing condition before the autofocus after the image is taken.
However, Monk discloses:
wherein the camera is configured to send an autofocus command to the microscope before an image is taken to generate a sharp camera image, and to go back to the original focusing condition before the autofocus after the image is taken. [See Monk, ¶ 0037, 0048, 0086-0091 discloses automatic adjustment of the focus and sample position.  Particularly, the lens 14 may be moved in and out by a small electrical actuator to provide an autofocus facility as used on webcams and mobile phones.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Qiongbi in view of Nakasho to add the teachings of Monk in order to discern a level of magnification of a smart device enabled microscope.

Regarding claim 30, this claim recites analogous limitations to claim 15, and is therefore rejected on the same premise.  Please see Examiner’s earlier rejection of claim 9 for corresponding motivation statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486